Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received 07/01/2022. 
Claims 1, 10 and 16 are independent.
Claims 6, 10 and 16 have been amended.
Claim objections have been withdrawn in light of amendments.
The 35 USC 112 second paragraph rejection of claim 6 been withdrawn in light of amendments.
The 35 USC 102/103 rejection of the claims have been withdrawn in light of Applicant’s arguments.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
With respect to Applicant’s arguments under 35 USC 101, the arguments have been fully considered, however, the Examiner respectfully disagrees. Applicant argues the claims are not directed to an abstract idea, however, the claims are directed towards the abstract idea of generating a smart contract based on smart contract initiation data; verifying the generated smart contract through meta data and configuring the asset controller to comply with at least one parameter for the legacy without significantly more. The claims do not recite encryption/decryption between several entities over the network and do not integrate the alleged abstract idea into a practical application. The claims do not include an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application. The recitation of blockchain and smart contracts which are executable scripts does not transform the abstract idea into a practical application. A human is not capable of executing communications implemented within a blockchain, however, when taking out all the computer/additional elements from the claims, the claims merely recite how to apply the abstract idea in a technological environment to automate a business process without significantly more. At most, the claims recite an improvement to a business process, however, an improvement to an existing business process is still abstract and does not improve an existing technology. For the above reasoning, the 35 USC 101 rejection of the claims is maintained.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “an asset controller configured to” in claims 1 & 10; and “a smart contract interface, the smart contract interface configured to” in claim 10 both invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to Method of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Additionally, when taking out the computer elements, claim 1 merely recites a method comprising: 
defining smart contract initiation data; 
generating a smart contract based on the smart contract initiation data; 
access off-chain data compatible with the smart contract; 
accessing metadata associated with the identified asset 
verifying the generated smart contract through the metadata; 
deploying the asset to the generated smart contract; 
identifying a legacy through the asset, 
generating an asset parameter for the smart contract in response to the identified compliance related data from the legacy; 
configuring the asset to comply with the at least one parameter for the legacy; and 
interfacing with the legacy using the configured asset to access a legacy asset.
These limitations are directed to the concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations ) since the claims relate to generating a smart contract based on the smart contract initiation data; verifying the generated smart contract through the metadata; and configuring the asset to comply with the at least one parameter for the legacy). Hence, it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The additional elements i.e. “asset controller” and “legacy system” are recited at a high-level of generality (processing data, identifying data, verifying data and presenting data) such that it amounts no more than adding the words “apply it” with the judicial exception to implement an abstract idea on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, Claim 1 is directed to an abstract idea. Claims 10 and 16 recite similar limitations and are also directed to abstract ideas.
Next the claims as a whole are analyzed to determine whether any element, or combination of elements, are sufficient to ensure the claims amount to significantly more than an abstract idea. As discussed with respect to Step 2A, the claim as a whole merely describes additional elements performing the abstract idea on a generic device i.e., applying the abstract idea in a computer environment to automate a process and generally linking the use of the judicial exception to a particular technological environment, See MPEP 2106.05(h). There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Given the above reasons, even when viewed as a whole, nothing in the claims add significantly more (i.e. an inventive Concept) to the abstract idea. Thus, claims 1, 10 and 16 are not patent eligible.
The dependent claims 2-9, 11-15 and 17-20 have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The dependent claim(s) when analyzed both individually and in combination are held to be patent ineligible under 35 U.S.C. 101 because further limiting the abstract idea does not amount to significantly more than the abstract idea.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/22/2022